Citation Nr: 1758315	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus type II with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, all claimed as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1971 to December 1971.  He had additional service with the Army National Guard through June 1991, including periods of verified ACDUTRA and inactive duty for training (INACDUTRA).  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a November 1994 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a chronic back disability, left knee disability, left ankle disability, psychiatric disability, gastrointestinal disability, liver disability and cardiovascular disability.  The appellant appealed these denials to the Board, who, after remand in October 1996, denied the claims in a July 1999 decision.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2001, the Court ordered that the July 1999 Board decision be vacated and remanded to the Board for readjudication.  

The case was remanded by the Board in August 2001.  In January 2002, a videoconference Board hearing was held before the undersigned.  At that time, the appellant withdrew the issues of service connection for heart and liver disabilities as well as the issue of service connection for residuals of a left ankle injury from appellate consideration.  A transcript of the hearing is associated with the appellant's claims file.  The Board again remanded the remaining issues on appeal in September 2003 and denied the remaining issues on appeal in a July 2004 decision.  

The appellant appealed the Board's July 2004 decision to the Court.  The Board's July 2004 decision was vacated pursuant to a February 2005 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Board provide adequate reasons and bases regarding the analysis of a September 2001 private physician statement that supported the appellant's contentions that his current low back disability had had its onset with an April 1989 injury sustained while performing service with the National Guard.  The Board issued a decision in July 2005 that again denied service connection for a chronic back disorder, residuals of a left knee injury, a chronic stomach disorder, and an acquired psychiatric disorder.  

The appellant appealed the July 2005 Board decision to the Court, who by memorandum decision dated in October 2007 found that the appellant had abandoned the claims for service connection for left ankle, left knee, chronic stomach, and chronic gastrointestinal disabilities.  The Court then remanded the remaining issue of service connection for a chronic low back disability to the Board for further appellate consideration.  

The Board remanded the claim of service connection for a chronic back disability for further development in April 2008.  

In a May 2010 decision, the RO denied service connection for a chronic stomach disorder; a chronic liver disorder; chronic heart disorders; a disability manifested by blood in the stool; residuals of a left knee injury; an acquired psychiatric disorder, to include anxiety, nervous trouble, and depression; residuals of a left ankle injury; type II diabetes mellitus, including abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance or fainting problem, gastrointestinal disorder, heartburn, skin disorder, to include lumps on the left hand (ganglion cyst), broken bones, memory problems, kidney trouble, and confusion, claimed as a result of exposure to herbicides; service connection for a neck disorder, bilateral shoulder disorder, and broken collarbone and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

The appellant testified before the undersigned at another videoconference Board hearing regarding the issue of service connection for a low back disability in July 2012.  This matter was again remanded by the Board in February 2013.  The appellant again testified before the undersigned at a videoconference Board hearing regarding the all of the issues on appeal before the undersigned in October 2013.  Transcripts of these hearings are available for review.  

In a July 2014 Board decision, service connection for a low back disorder, and diabetes mellitus, type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble and confusion, all claimed as a result of herbicide exposure, were again denied.  New and material evidence was found to reopen a claim of service connection for DJD of the left knee and the matter was remanded for de novo review.  The matter of TDIU was also remanded as intertwined with the issue of service connection for DJD of the left knee.  Issues related to service connection for a chronic neck disorder, bilateral shoulder disorder, broken collar bone, bone fractures, a chronic liver disability, a chronic cardiovascular disorder, a chronic gastrointestinal disorder, a disability manifested by blood in the stool, a left ankle disability, and anxiety and depression were denied.  

The appellant appealed the issues related to service connection for a chronic low back disorder and diabetes mellitus, with associated disabilities, to the Court.  In a June 2015 JMR, the parties indicated that the appellant was not pursuing other issues denied in the July 2014 Board decision and did not wish to disturb the Board's reopening of the claim of service connection for DJD of the left knee and remand of that issue and the issue of TDIU.  The parties agreed that Board had erred in making an unsubstantiated medical determination without medical foundation for the denial of service connection for diabetes mellitus with associated disabilities.  Specifically it was noted that the Board's statement that the Veteran had not been exposed to herbicides because the spraying that occurred at the Canadian Air Force Base where Agent Orange was utilized had occurred over 20 years prior to the appellant's service at that air force base did not have an independent medical foundation in the record.  Regarding the claim of service connection for a low back disability, the parties found that the Board had not considered a private medical statement that had been submitted prior to dispatch of the Board decision.  The Court granted the joint motion and remanded the case to the Board.  

The case was again remanded by the Board in December 2015 so that he could be scheduled for an additional Board hearing.  The hearing was scheduled to be conducted in June 2016, but prior to the hearing the appellant's representative withdrew the request for the hearing.  The case has now been returned for additional appellate consideration.  

The issues of service connection for diabetes mellitus, a low back disorder, DJD of the left knee, and a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU) were again remanded for further development of the evidence in November 2016.  Following this development, service connection was granted for a low back disorder, DJD of the left knee, and TDIU was awarded.  The remaining issue has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant is not shown to have served in an area in which he is presumed to have been exposed to tactical herbicide agents.  

2.  Diabetes mellitus type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, were neither incurred in nor aggravated by service.  38 U.S.C. §§ 101(21), (24), 1116 (2012); 38 C.F.R. §§ 3.6, 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by /letters dated in May 2008, April 2009, May 2009, October 2009, December 2009, and April 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the appellant's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration, have been secured.  The appellant was afforded VA medical examinations and evaluations of the medical records so that opinions could be rendered.  The most recent opinion was rendered in October 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the appellant and his representative argued during the latest Board hearing before the undersigned that a 2013 examination was very brief, the Board does not find that this renders the results of the examination inadequate.  As will be described, the rationale for the opinion was not based solely on the physical examination.  Similarly, the rationale for the most recent opinions obtained were not based on the examination itself, but on the physical properties of Agent Orange.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  


Service Connection Laws and Regulations

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  With certain exceptions, presumptive regulations do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases, including diabetes mellitus) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus type II with Abnormal Brain Matter, Arthritis, Fatigue, Breathing Difficulties, Hypertension, Balance/Fainting Problems, Gastrointestinal Disorder, Heartburn, Skin Disorder Including Lumps on the Left Hand, Broken Bones, Memory Problems, Kidney Trouble, and Confusion
All Claimed as a Result of Herbicide Exposure.

The appellant contends that service connection should be established for diabetes mellitus and the multiple disorders that he believes are related to diabetes.  His claims are based on his contention that he was exposed to herbicidal agents, including Agents Orange and Purple, while serving in the National Guard at the Canadian Forces Base in Gagetown, New Brunswick, Canada.  

Review of the appellant's service records shows that his service included assignment in Gagetown, Canada in August 1987.  Evidence in the record, including evidence provided by and on behalf of the appellant, shows that herbicidal agents were utilized at the Canadian Forces Base in Gagetown, New Brunswick, Canada for several days in June 1966, and June 1967.  There is no evidence that these agents, which included Agents Orange and Purple, were utilized at any other time.  

The statutory provision specifically covering herbicidal agents (Agent Orange) is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  Herbicidal agent exposure may also be presumed for selected service in other areas including certain areas in Korea and Thailand.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2017). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Regarding consideration of direct service connection apart from the presumptive provisions related to herbicidal agent exposure, the appellant has not contended, nor does the evidence demonstrate, that his diabetes mellitus or any of the associated disabilities for which he is claiming service connection, was manifested while he was performing ACDUTRA or INACDUTRA.  Review of his STRs shows that the appellant did report a medical history of having or having had dizziness or fainting spells and shortness of breath at the time of examination for National Guard service in April 1991.  This was further explained as feeling dizzy if he did not eat.  Clinical examination was normal.   In a January 2008 statement, a private physician who was evaluating the appellant for coronary artery disease, indicated that the appellant had a five year history of diabetes.  This was described as non-insulin dependent.  He had additional complaints that included fatigue, dyspnea with exertion, a history of GERD, arthritic problems, and hypertension.  Additional private treatment records include a medical history report showing that the Veteran was first noted to have diabetes mellitus in September 2001.  A June 2009 brain MRI study showed a fairly advanced signal abnormality in the periphery of the white matter.  It was noted that, while an ischemic etiology could be postulated, considering the appellant's relatively young age, other etiologies should be considered.  

In an August 2016 statement, the Veteran's private physician noted the Veteran's service for two weeks every summer for 20 years, including service in Gagetown, New Brunswick, Canada, where he slept in fields and drank water in an area that had been previously defoliated with herbicide chemicals, including Agent Orange.  The physician stated that this was significant exposure, particularly in reference to subsequent neurological changes that included weakness in the right side of the body, double vision, confusion, difficulty in maintaining concentration and short term memory deficits.  After review of the Veteran's medical history, the examiner summarized that the Veteran had "a neurological disorder more likely than not related to chemical exposures including Agent Orange defoliants utilized at Gagetown New Brunswick."  

An examination was conducted by VA in December 2016.  After examination and review of the record, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to service, specifically, while the Veteran was stationed at the Canadian Air Force Base in Gagetown, New Brunswick, where Agent Orange was utilized over 20 years prior to the Veteran's service there.  The rationale included a recitation of the chemical properties of Agent Orange (2,3,7,8-tetrachlorodibenzo-p-dioxin).  The examiner noted that the surface soil half-life of this compound was between one and three years.  The residual concentration of Agent Orange after approximately seven to twenty half-life periods of time would be too low to possibly cause any known adverse effects of Agent Orange.  Specifically, "the risk of exposure to Agent Orange 20 years after the last known spraying is non-existent."  In a supplemental opinion rendered in October 2017, a VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was proximately the result of or aggravated by the Veteran's service-connected back and left knee conditions.  The rationale was that back and knee conditions were not medically known for causing or aggravating diabetes mellitus, which is a metabolic condition and not related to a skeletal condition such as back or knee disorders.  

Due to the chemical nature of 2,3,7,8-tetrachlorodibenzo-p-dioxin, there is no evidence that the Veteran was exposed to defoliants while serving in the reserve unit in Gagetown, New Brunswick.  Absent even a theoretical basis for such exposure, the Veteran's contentions regarding a relationship between defoliant exposure and the development of diabetes mellitus many years later is without merit.  As such, the presumptive service connection provisions of 38 U.S.C. § 1116 may not be utilized for the claimed disabilities, primarily diabetes mellitus type II.  As the appellant's claims for other disabilities, including abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion are based on herbicidal agent exposure or as secondary to diabetes mellitus type II, these claims must also fail.  

Regarding any claim of secondary service connection for diabetes mellitus as related to the Veteran's now service-connected left knee and back disorders, VA has obtained a medical opinion regarding any relationship between the service-connected disabilities and diabetes mellitus, including by aggravation, and found that there is no basis for a connection between these skeletal disorders and diabetes mellitus, which is a metabolic disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus type II with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, all claimed as a result of herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus type II with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, all claimed as a result of herbicide exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


